Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This office action is responsive to claims filed on 12/03/2020.
Claims 19, and 28-32 are been examined in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19, 28-30 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over W. E. Young (US 3426939) in view of Jerstroem (US 6431389), and in further view of Breid et al. (US 7798319).
Regarding claim 19, Young teaches a method of packaging a consumer product, the method (Col 1 lines17) comprising: 
depositing a product into a collapsible container (Col 1 lines 15-22), the collapsible container (10/20, Figs. 1 and 3) including,
a peripheral side wall (22) having a top edge (23) and a bottom edge (Fig. 3), and 
a bottom wall (24) attached to the bottom edge of the peripheral side wall (22), the bottom wall (24) including a displaceable portion (Col 4 line65-69), the displaceable portion including a conical side wall defining a truncated cone shape (Col 4 lines 65-70), the bottom wall (24) wall thickness defining a concave exterior surface (Figs. 1 -5) and wall portion at a center of the bottom wall (24), the bottom wall (24) being disposed in an expanded configuration in which the bottom wall extends below the bottom edge of the peripheral side wall (dashed lines of 24 in Fig. 3); and 
applying a force (via Pusher (60), Fig. 7H) to the concave exterior surface of the displaceable portion, the applying causing the displaceable portion to mechanically buckle and thereafter be disposed in a collapsed configuration (as shown in Figs. 3 
engaging a lid (62; @ Step 7F) with a top peripheral region (lip, 12/23) of the peripheral side wall (22), the lid (62) retaining the product (55) within the collapsible container (10 and/or 20. See Fig. 12), and
 the engaging (@step 7H, the engagement between Lid 62 and lip 12 is performed) being performed prior to the applying a force (the applying of a force is referred to the movement of the pusher (60)  which is done after the engaging of the cover with the lip @ Step 7F. See Col 6 lines 60-70); and 
However, Young does not disclose the bottom wall having a variable wall thickness defining a concave exterior surface and including a thinner wall portion at a center of the bottom wall and a thicker wall portion disposed outward of the thinner wall portion, the thicker wall portion surrounding the thinner wall portion and the thicker wall portion extending along an outer periphery of the bottom wall.
Jerstroem teaches that it is old and well known to have a container having a bottom wall (27) having a variable wall thickness defining a concave exterior surface (Fig. 3) and including a thinner wall portion at a center of the bottom wall (@ 27) and a thicker wall portion (@ 28) disposed outward of the thinner wall portion, the thicker wall (@28) portion surrounding the thinner wall portion (@ 27) and the thicker wall portion (@ 28) extending along an outer periphery of the bottom wall (Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was made, to have modified the container of Young to have a bottom wall with variable thickness as taught by Jerstroem for the purpose of providing anti- rocking ability (stability) support for the container. It would also be obvious as a matter 
The embodiment of Young used above is silent with regards to a fixed portion of the bottom wall surrounding the displaceable portion, and that the fixed portion is annular.
However in the embodiment of Young’s’ Figs. 4 and 5, it teaches that it is old and well known to provide a fixed portion (34) of the bottom wall (36, 37) surrounding the displaceable portion (37), and that the fixed portion (34) is annular (Shown in Fig. 4). Also Note; that in collapsed configuration, the bottom wall (36, 37) will extend above the bottom edge of the peripheral side wall (30) and the fixed portion (34) of the bottom wall (36, 37) (see dotted lines in Fig. 5 of Young).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was made, to have modified the container of Young to have fixed portion of the bottom wall surrounding the displaceable portion, and that the fixed portion is annular as taught by an additional embodiment of Young for the purpose of increased stability and support for the container. It would also be obvious as a matter of design choice, to have modified the container of Young to have a fixed portion of the bottom wall surrounding the displaceable portion, and that the fixed portion is annular as taught by an additional embodiment of Young for the purpose of increased stability and support for the container.
Young as modified above is silent with regards to applying a label to the collapsible container so as to cover at least a portion of the 2Atty. Dkt. No. 24000FR-000204-US-DVAU.S. Application No. 15/331,345lid and at least a portion of the collapsible container with the label, the label hermetically sealing the collapsible container and the lid,
 the applying a label occurring prior to the applying a force.
Breid teaches that it is old and well known to applying a label (150) to a collapsible container (120) so as to cover at least a portion of the 2Atty. Dkt. No. 24000FR-000204-US-DVAU.S. Application No. 15/331,345lid (140) and at least a portion of the collapsible container (120) with the label (150), the label (150) hermetically sealing the collapsible container and the lid (Col 8 lines 50-61),
the applying a label (150) occurring prior to the applying a force (Note; Young teaches that its application of a force is done @ Step 7H which is after the lid (cover) and the lid is sealed together see Col 6 lines 56-61 of Young. Furthermore, Breid teaches that its label is applied after the lid (140) is applied to the container to secure the container to the lid).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was made, to have modified the method of packaging a consumer product of Young by applying a label as taught by Breid for the purpose of securing the lid to the container and/or serve as a supplemental moisture barrier. 
Additionally, Although Breid does not explicitly state that the applying a label occurs prior to the applying of a force. However, such step would also be obvious to one of ordinary skill in the art, as a matter of design choice to have the label applied prior to applying the force because Applicant has not disclosed that the applying a label is performed4Atty. Dkt. No. 24000FR-000204-US-DVA U.S. Application No. 15/331,345prior to the applying a force provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have recognized that it would have been obvious to apply the label after the lid is 
Regarding claim 28, wherein the engaging further comprises: snapping the lid onto the collapsible container (Fig. 12 of Young), 
However young is silent with regards to the lid and the collapsible container being coupled via a snap fit.
Breid teaches that it is well known in the relevant art to provide a snap fit connection between a lid and a container (Col 5 lines 15-18 of Breid).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was made, to have modified the container of Young to provide a snap-fit connection between the lid and the container as taught by Breid for easier repeated assembly and disassembly of the lid from the container.
Regarding claim 29, wherein the engaging further comprises: sliding the lid onto the collapsible container (Fig. 12 of Young OR Fig. 1C of Breid), the lid and the collapsible container being coupled via a sliding fit (Col 5 lines 18-20 of Breid).
Regarding claim 30, wherein the engaging further comprises: pressing the lid onto the collapsible container, the lid and the collapsible container being coupled via a press fit (Col 5 lines 39-43 of Breid).
Regarding claim 32, further comprising: prior to the depositing, applying a force to the displaceable portion to shift the collapsible container from the collapsed configuration to the expanded configuration (Figs 7 A-E of Young).

Allowable Subject Matter
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
9.	Applicant’s arguments with respect to claims 19 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731
/ANDREW M TECCO/           Primary Examiner, Art Unit 3731